Order affirmed, with costs, in a memorandum: The order appealed from should be affirmed, with costs. We neither consider nor pass upon the merits of the dispute to be arbitrated. We decide only that, when viewed against the factual background of the case, the arbitration clause contained in the agreement between the parties encompasses the controversy which has arisen and that such controversy is a proper subject for arbitration. As directed in Special Term’s order of August 16, 1965, “ the arbitration * * * shall proceed forthwith in accordance with the agreement ”.
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitbl.